SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)Jan. 27, 2011 Commission File Number Exact Name of Registrant as Specified in its Charter; State of Incorporation; Address of Principal Executive Offices; and Telephone Number IRS Employer Identification Number 001-3034 XCEL ENERGY 41-0448030 (a Minnesota corporation) 414 Nicollet Mall Minneapolis, Minnesota 55401 (612) 330-5500 000-31387 NORTHERN STATES POWER COMPANY 41-1967505 (a Minnesota corporation) 414 Nicollet Mall Minneapolis, Minnesota 55401 (612) 330-5500 001-03140 NORTHERN STATES POWER COMPANY 39-0508315 (a Wisconsin corporation) 1414 W. Hamilton Avenue Eau Claire, Wisconsin 54701 (715) 839-2625 001-3280 PUBLIC SERVICE COMPANY OF COLORADO 84-0296600 (a Colorado corporation) 1800 Larimer, Suite 1100 Denver, Colorado 80202 (303) 571-7511 001-03789 SOUTHWESTERN PUBLIC SERVICE COMPANY 75-0575400 (a New Mexico corporation) Tyler at Sixth Amarillo, Texas 79101 (303) 571-7511 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition On Jan. 27, 2011, Xcel Energy released earnings results for the fourth quarter of 2010. See additional information in the Earnings Release furnished as exhibit 99.01. Item 9.01. Financial Statements and Exhibits (d)Exhibits ExhibitNo. Description Earnings Release of Xcel Energy dated Jan. 27, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Jan. 27, 2011 Xcel Energy Inc. (a Minnesota corporation) Northern States Power Company (a Minnesota corporation) Northern States Power Company (a Wisconsin corporation) Public Service Company of Colorado (a Colorado corporation) Southwestern Public Service Company (a New Mexico corporation) /s/ DAVID M. SPARBY David M. Sparby Vice President and Chief Financial Officer
